Citation Nr: 1142222	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  07-19 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable rating for residuals of a left ankle avulsion fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1984 to March 1987, January 1992 to January 1995, January 2003 to July 2004, January 2005 to October 2005, March 2006 to March 2007, and January 2008 to November 2008.  She also had unverified active military service from May 2010 to July 2011 and since September 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas granted service connection for residuals of a left ankle avulsion fracture (zero percent from July 28, 2004).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is needed for further development.  The case was previously remanded by the Board in March 2011 to provide the Veteran a new VA examination since the last examination occurred in April 2007 and the Veteran's representative argued that the service-connected ankle disability had worsened since that evaluation.  

A new VA examination was scheduled for April 2011, which the Veteran cancelled.  The VA Medical Center (VAMC) in Topeka, Kansas notified the AMC that the Veteran was withdrawing her appeal when she cancelled the examination.  In correspondence received by the Board in October 2011, however, the Veteran indicated that she did not wish to withdraw her appeal.  She indicated that she was mobilized to active duty with a deployment to Afghanistan from May 2010 through July 2011 and that she was currently on active duty from September 2011 to October 2012.  The Veteran reported that she would be serving on active duty in Kuwait through October 2012.
VA's General Counsel has issued a precedential opinion that is particularly instructive in the instant appeal.  See VAOGCPREC 10-2004 (Sept. 21, 2004).  VA's General Counsel indicated that in cases like this, where a claim has been remanded for a medical examination and the Veteran is unavailable because she returned to active duty, VA may suspend its actions on the claim until the Veteran is available for examination.  Id.  Any determination that a Veteran is unavailable for a necessary examination should be documented and explained in the claims file, to provide a record of the cause of any delays in remand.  Id.  

In consideration with VAOGCPREC 10-2004, the Board finds that the Veteran has provided good cause for her cancellation of the April 2011 examination because she was deployed to Afghanistan.  Therefore, the Board finds that a remand is again necessary to secure an additional examination to ascertain the current level of her left ankle disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  However, in light of the Veteran's report that she is on active duty until October 2012, such examination should not be scheduled until at least November 2012.  

Moreover, the Board's previous remand instructed the agency of original jurisdiction to obtain the Veteran's service treatment records (STRs) from her active duty periods from March 2006 to March 2007 and from January 2008 to November 2008.  The AMC requested the Veteran's records but received a response in April 2011 that they could not be found.  It is unclear from a review of the file, however, whether all appropriate potential depositories were contacted.  In this regard, the Board also notes that the STRs from the Veteran's more recent active duty (from May 2010 to July 2011) as well as those reports from her current period of active duty (since September 2011) have not been obtained and associated with her claims folder.  Accordingly, on remand, attempts should be made to procure these STRs.  

Accordingly, the case is REMANDED for the following action:

1.  After the Veteran is released from active duty in October 2012, obtain a copy of her STRs from her last four periods of active duty, March 2006 to March 2007, January 2008 to November 2008, May 2010 to July 2011, and September 2011 to October 2012 from the National Personnel Records Center (NPRC).  If efforts to obtain the Veteran's service treatment records are unsuccessful through the NPRC, request such records from the Records Management Center (RMC), the National Archives and Records Administration (NARA), the Veteran's reserve unit in Kansas (2nd Battalion/383rd Regiment, 166th Aviation Brigade), and/or other appropriate depository.  

Associate all such available documents with the Veteran's claims file.  All efforts to obtain these records, and the responses received, must be documented in the claims file, and VA must continue such efforts until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  If any such records identified by the Veteran are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  

2.  Also after the Veteran is released from active duty in October 2012, obtain the appropriate release of information forms where necessary and procure records of any post-service left ankle treatment that the Veteran has received.  If any such records identified by the Veteran are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Thereafter, accord the Veteran an appropriate VA examination to determine the current level of severity of her residuals of a left ankle avulsion fracture.  The examination should not be scheduled any earlier than November 2012.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner must conduct all necessary tests to ascertain the manifestations, if any, associated with the Veteran's service-connected left ankle disability.  Specifically, the examiner should undertake range of motion studies of the Veteran's left ankle and comment on the degree of disability due to functional losses such as pain and weakness.  In addition, the examiner should note whether the Veteran has any ankylosis or deformity (including malunion) associated with this service-connected disability.  A complete rationale should be given for all opinions and conclusions expressed.  

4.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.
No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2011).  She has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


